Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 24, 2006, which denied defendant 101465 Realty, Inc.’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The relevant leases reserve to defendant landlord 101465 Realty, Inc. the right to reenter the demised premises for the purpose of inspection and repair. That reservation together with the circumstance that the summary judgment movant’s evidence did not disprove plaintiffs allegation that the premises stairwell where he fell had significant structural or design defects in violation of the New York City Building Code, dictated the motion’s denial (see Kraus v Caliche Realty Estates, 289 AD2d 9 [2001]). Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and Buckley, JJ.